Name: Political and Security Committee Decision (CFSP) 2017/681 of 29 March 2017 on the appointment of the EU Force Commander for the European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) and repealing Decision (CFSP) 2016/1079 (EUNAVFOR MED/1/2017)
 Type: Decision
 Subject Matter: natural environment;  defence;  EU institutions and European civil service;  regions and regional policy;  European construction
 Date Published: 2017-04-11

 11.4.2017 EN Official Journal of the European Union L 98/18 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2017/681 of 29 March 2017 on the appointment of the EU Force Commander for the European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) and repealing Decision (CFSP) 2016/1079 (EUNAVFOR MED/1/2017) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Decision (CFSP) 2015/778 of 18 May 2015 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) (1), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6(1) of Decision (CFSP) 2015/778, the Council authorised the Political and Security Committee (PSC) to take decisions on the appointment of the EU Force Commander for the EUNAVFOR MED operation SOPHIA (EU Force Commander). (2) On 23 June 2016, the PSC adopted Decision (CFSP) 2016/1079 (2) appointing Rear Admiral Giuseppe BERUTTI BERGOTTO as EU Force Commander. (3) The EU Operation Commander has recommended the appointment of Rear Admiral (LH) Andrea ROMANI to succeed Rear Admiral Giuseppe BERUTTI BERGOTTO as the new EU Force Commander as from 4 April 2017. (4) The EU Military Committee supports that recommendation. (5) Decision (CFSP) 2016/1079 should therefore be repealed. (6) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Rear Admiral (LH) Andrea ROMANI is hereby appointed EU Force Commander for the European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) as from 4 April 2017. Article 2 Decision (CFSP) 2016/1079 is hereby repealed with effect from 4 April 2017. Article 3 This Decision shall enter into force on 4 April 2017. Done at Brussels, 29 March 2017. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 122, 19.5.2015, p. 31. (2) Political and Security Committee Decision (CFSP) 2016/1079 of 23 June 2016 on the appointment of the EU Force Commander for the European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) and repealing Decision EUNAVFOR MED/1/2015 (EUNAVFOR MED/2/2016) (OJ L 179, 5.7.2016, p. 31).